                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRANLETT EUGENE KIMMONS,                            Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER
                                                v.
                                   9
                                                                                            Re: Dkt. Nos. 112, 113
                                  10    A. AVILAR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff proceeds with a pro se civil rights action. Plaintiff has filed two motions that

                                  14   contain discovery requests. Plaintiff is informed that the Court generally is not involved in the

                                  15   discovery process and only becomes involved when there is a dispute between the parties about

                                  16   discovery responses. Discovery requests and responses normally are exchanged between the

                                  17   parties without any copy sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery requests and

                                  18   responses that “must not” be filed with the court until they are used in the proceeding or the court

                                  19   orders otherwise). Only when the parties have a discovery dispute that they cannot resolve among

                                  20   themselves should the parties even consider asking the court to intervene in the discovery process.

                                  21   The Court does not have the resources to oversee all discovery, and so requires that the parties

                                  22   present to it only their very specific disagreements. To promote the goal of addressing only very

                                  23   specific disagreements (rather than becoming an overseer of all discovery), the Court requires that

                                  24   the parties meet and confer to try to resolve their disagreements before seeking court intervention.

                                  25   See Fed. R. Civ. P. 37(a); N.D. Cal. Local Rule 37. Where, as here, one of the parties is a

                                  26   prisoner, the Court does not require in-person meetings and instead allows the prisoner and

                                  27   defense counsel to meet and confer by telephone or exchange of letters. Although the format of

                                  28   the meet-and-confer process changes, the substance of the rule remains the same: the parties must
                                   1   engage in a good faith effort to meet and confer before seeking court intervention in any discovery

                                   2   dispute. Plaintiff’s motions (Docket Nos. 112, 113) are DENIED and plaintiff should seek this

                                   3   discovery from defendants.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 28, 2019

                                   6

                                   7
                                                                                                   JAMES DONATO
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BRANLETT EUGENE KIMMONS,
                                   7                                                          Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        A. AVILAR,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on March 28, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Branlett Eugene Kimmons ID: BG3842
                                       44750 60th Street West
                                  21   Lancaster, CA 93536
                                  22

                                  23
                                       Dated: March 28, 2019
                                  24

                                  25                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  26
                                  27

                                  28                                                      By:________________________
                                                                                          3
                                       LISA R. CLARK, Deputy Clerk to the
                                   1   Honorable JAMES DONATO
                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       4
